Citation Nr: 1436218	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  04-19 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for residuals of a healed fracture of the right os calcis.  

2.  Entitlement to a disability rating in excess of 70 percent for depressive neurosis with posttraumatic stress disorder (PTSD) prior to May 22, 2011. 

3.  Entitlement to an effective date prior to March 29, 2002, for the assignment of a 40 percent rating for neurogenic bladder. 

4.  Entitlement to special monthly compensation (SMC ) on the basis of the need for regular aid and attendance, or housebound status prior to May 22, 2011. 

5.  Entitlement to a special home adaptation grant.  

6.  Entitlement to specially adapted housing.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1971 to January 1973, and from May 1975 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  

This case has been before the Board on several prior occasions, most recently in May 2013, at which time these pending issues were remanded for additional development.  Upon review of the file, the Board finds the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of compensation pursuant to 38 U.S.C.A. § 1151, SMC, special home adaptation grants, and specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's depressive neurosis with PTSD, prior to May 22, 2011, manifested with symptoms such as irritability, impaired memory and impulse control, and a depressed mood, and rendered him unemployable.  

2.  In an August 2000 rating decision, the Veteran was awarded service connection for neurogenic bladder, effective from November 29, 1999.  

3.  A claim for an increased rating for the Veteran's neurogenic bladder was received by VA on March 1, 2001.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a schedular evaluation of 100 percent for depressive neurosis with PTSD have been met for the period prior to May 22, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(b), 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).  

2.  The criteria for an effective date of November 29, 1999 and no earlier for the grant of a 40 percent rating for neurogenic bladder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156(c) 3.159, 3.400 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of October 2002, September 2003, March 2007, and July 2011 letters which informed him of the evidence generally needed to support the claims on appeal.  These notices included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The Board acknowledges that initial notice was not provided the Veteran prior to the rating decisions on appeal; however, upon proper notice being afforded the Veteran, these issues were readjudicated on several occasions, most recently in an August 2013 supplemental statement of the case.  Thus, VA has satisfied its duty to notify the appellant and cured any procedural defect in the timing of its notice provisions.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran has been afforded several VA examinations of his PTSD during the ratings period at issue, and clinical evidence and other findings is sufficient for adjudication by the Board.  

As will be explained below, the law, and not the facts, is dispositive of the effective date issue in this case.  The facts establish the controlling dates of claims filed in this case; therefore, the duty to assist imposed by the VCAA is not applicable as to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Increased rating - Psychiatric Disorder

The Veteran seeks a disability rating in excess of 70 percent for depressive neurosis with posttraumatic stress disorder (PTSD) prior to May 22, 2011; subsequent to that date, a total (100 percent) rating is in effect for PTSD.  

The Veteran's psychiatric disorder is rated under Diagnostic Code 9410 for other and unspecified neuroses, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9410.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

After considering the totality of the record, the Board finds a 100 percent rating is warranted for PTSD prior to May 22, 2011.  Review of the record for the period at issue finds the Veteran had a longstanding history of unemployability due to depressive neurosis.  For example, a 1996 vocational rehabilitation evaluation found the Veteran exhibited "severe and chronic symptoms of anxiety and depression" which have "continuously impaired his social and vocational adjustment."  While the Veteran had attempted to work in various occupational settings during the vocational rehabilitation process, such psychiatric symptoms as irritability, anger and an inability to function in close proximity to others prevented his successful completion of vocational rehabilitation.  Ultimately, the VA counselor concluded the Veteran was unable to perform occupational tasks for a sustained manner.  The counselor noted the Veteran had been unemployed for fulltime work for many years and likely would not benefit from further vocational rehabilitation services.  

Likewise, on VA examination in 2003, the Veteran was noted to exhibit significant social impairment.  He was currently married to his fifth wife, having been divorced on four prior occasions.  He reportedly socialized only with his wife, and had no other social contacts.  His final Global Assessment of Functioning (GAF) score was 45, according to the examiner.  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Finally, a December 2006 private treatment summary described the Veteran's psychiatric symptoms as "chronic, severe and fully disabling" and sufficient to preclude gainful employment, according to the examiner.  In light of 38 C.F.R. §§ 4.3 and 4.7, the Board concludes a 100 percent evaluation is warranted for the period prior to May 22, 2011 and commencing March 1, 2001, the date of receipt of the Veteran's claim for an increased rating for his depressive neurosis.  This award grants the Veteran a 100 percent evaluation during the entire pendency of the appeal.  

III.  Earlier Effective Date - Neurogenic Bladder

The Veteran seeks an effective date prior to March 29, 2002 for the award of a 40 percent disability rating for neurogenic bladder.  Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The RO assigned an effective date of March 29, 2002 for the grant of an increased rating of 40 percent, increased from 30 percent, based on the receipt on that date of a claim for an increased rating.  Review of the record, however, indicates the Veteran previously filed a claim for an increased rating for his bladder disorder which was received by VA on March 1, 2001.  This March 2001 claim was accompanied by the Veteran's contentions that an increased rating was warranted for his neurogenic bladder due to voiding dysfunction.  

Additionally, this claim was received within one year of the August 2000 rating decision in which service connection for neurogenic bladder was granted, effective from November 29, 1999.  Applicable regulations provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  

Furthermore, the evidence of record suggests a 40 percent rating is warranted for the period prior to March 29, 2002.  On VA examination in January 2003, the examining VA physician noted he had been treating the Veteran for genitourinary issues at the local VA clinic for the past 10 years, and his history of voiding dysfunction was longstanding, according to the examiner.  Accordingly, in light of the above and affording the Veteran the benefit of the doubt, an earlier effective date of November 29, 1999, for the award of a 40 percent rating for neurogenic bladder is granted.  

An effective date prior to November 29, 1999, is not warranted for the award of an increased rating to 40 percent, as November 29, 1999 is the effective date of the award of service connection for neurogenic bladder, as assigned within the August 2000 rating decision, a rating decision which is final.  The Board acknowledges that in limited circumstances, such as the presence of clear and unmistakable error, the finality of a VA adjudication may be attacked.  See 38 C.F.R. § 3.105(e).  In the present case, however, the Veteran has not alleged clear and unmistakable error or otherwise called into question the finality of the August 2000 rating decision; thus, an effective date for a 40 percent rating prior to November 29, 1999 is precluded by the finality of the August 2000 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).

Therefore, there is no legal basis for assignment of a compensable rating effective any earlier than November 29, 1999, the effective date of the award of service connection for neurogenic bladder.  The Board thus finds that an effective date of November 29, 1999 and no earlier for the grant of an increased rating to 40 percent for neurogenic bladder is warranted.  



ORDER

A disability rating of 100 percent is granted prior to May 22, 2011 for depressive neurosis with PTSD.  

An effective date of November 29, 1999 for the award of a 40 percent disability rating for neurogenic bladder is granted.  


REMAND

Unfortunately, several of the Veteran's claims must again be remanded by the Board.  According to a May 2014 VA hospitalization record in the Veteran's electronic file, he was admitted to the VA medical center in North Little Rock, Arkansas that same month.  This report notes only that the Veteran was admitted for hospitalization at a VA facility but does not detail any treatment received therein.  Thus, remand is required to obtain the medical records associated with the Veteran's hospitalization.  Additionally, the Veteran's claim for special monthly compensation must be readjudicated by the agency of original jurisdiction in light of the Board's grants herein.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the North Little Rock VA Medical Center and obtain any medical records not already received from that or any other VA facility at which the Veteran has received treatment and associate them with the claims folder, to include the records of the Veteran's May 2014 hospitalization.  If no such records are available, that fact must be noted for the claims file.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


